                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


SALESIA L. RUSH,

                          Plaintiff,

                  v.

STATE OF ALASKA,
DEPARTMENT OF HEALTH AND
SOCIAL SERVICES,                                     Case No. 3:16-cv-00233-SLG

                           Defendant.


                   ORDER REGARDING MOTION TO SUPPLEMENT
                     AND MOTION FOR SUMMARY JUDGMENT

          Before the Court is Plaintiff Salesia Rush’s Motion to Supplement the Record

at Docket 62.          Defendant State of Alaska, Department of Health and Social

Services (“DHSS”) opposed this motion at Docket 63, to which Ms. Rush replied

at Docket 65. Oral argument was not requested on this motion and was not

necessary to the Court’s determination. Also pending before the Court is DHSS’s

Motion for Summary Judgment at Docket 45. Ms. Rush opposed this motion at

Docket 51, to which DHSS replied at Docket 55. Oral argument on the summary

judgment motion was held on November 2, 2018.

      I. BACKGROUND 1

          On October 5, 2016, Ms. Rush initiated this action against her former

employer, DHSS and several DHSS employees, against whom she alleged several


1
    These facts are presented in the light most favorable to the nonmoving party for purposes of
claims, including employment discrimination. 2 On March 30, 2017, Ms. Rush filed

the First Amended Complaint (“FAC”), after which some of her claims and all of

the individual defendants were dismissed with prejudice. 3                    Ms. Rush’s three

remaining claims against DHSS include race discrimination in the form of disparate

treatment, disparate impact, and retaliation pursuant to Title VII of the Civil Rights

Act of 1964 (“Title VII”). 4

          A.     Events Prior to March 2012

          Ms. Rush is an African American woman who first started working for DHSS

in 2003.       On November 24, 2008, she was promoted to a Criminal Justice

Technician I (“CJT 1”) in the Background Check Program unit (“BCU”). 5 On

September 1, 2010, Tracey Marshall, an African American woman and Program

Coordinator I, became Ms. Rush’s direct supervisor. 6 Renee Cote and Darlene

Hornbeak are Caucasian women who also worked in the BCU with Ms. Rush. 7

Patrice Frank, an African American woman, and Mary Ellen Thomas, a Hispanic




the summary judgment motion.
2
    Docket 1 (Compl.) at 1, 17–20.
3
    Docket 5 (FAC); Docket 8 (Screening Order) at 12.
4
    Docket 5 at 20–24, ¶¶ 156–68; Docket 8 at 13; see 42 U.S.C. § 2000e et seq.
5
    Docket 45-38 (12/30/16 ASCHR Determination) at 4.
6
    Docket 16 (Answer) at 2–3, ¶ 8; Docket 37-3 (Employee List) at 29.
7
    Docket 37-3 at 29–30; Docket 5 at 11, ¶ 68; Docket 53 (S. Rush Affidavit) at 9, ¶ 23.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 2 of 36
woman, also worked in the BCU with Ms. Rush as Criminal Justice Technician IIs. 8

Jane Urbanovsky, a Caucasian woman, is the Chief of Certification and Licensing

and oversees the BCU. 9               Suzan Hartlieb is the Alaska State Employees

Association (“ASEA”) Business Agent assigned by the union to represent

employees at DHSS. 10

          On December 2, 2009, Ms. Rush filed with the Alaska State Commission for

Human Rights (“ASCHR”) and cross-filed with the Equal Employment Opportunity

Commission (“EEOC”) a charge alleging race discrimination, retaliation, and a

hostile working environment (“the 2009 Charge”). 11 On March 3, 2011, ASCHR

determined that Ms. Rush’s “allegations [were] not supported by substantial

evidence” and closed the ASCHR 2009 Charge. 12 On April 13, 2011, the EEOC

adopted ASCHR’s findings and closed the EEOC 2009 Charge. The EEOC issued

Ms. Rush a notice that authorized her the right to sue in federal court within 90




8
    Docket 37-3 at 29.
9
    Docket 45-2 (6/26/12 DHSS Position Statement) at 2; Docket 37-3 at 29–30.
10
     Docket 5 at 16, ¶ 128; Docket 16 at 14, ¶ 128.
11
 Docket 45-5 (ASCHR Compl. No. J-09-271) at 1–2; Docket 45-41 (12/15/2009 EEOC Notice,
Charge No. 38A-2010-00044) at 1.
12
     Docket 45-7 (3/3/2011 ASCHR Determination) at 3.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 3 of 36
days of receipt of the notice, on or about July 12, 2011. 13 Ms. Rush did not exercise

her right to sue before the time for filing expired.

         On September 7, 2010, DHSS suspended Ms. Rush without pay for ten days

for engaging in “inappropriate communication in the workplace,” among other

violations. 14 Specifically, DHSS determined that Ms. Rush had sent and received

numerous emails to and from Ms. Cote and Ms. Hornbeak that “contained snarky

remarks” and included “some off color remarks about [ ] supervisors and

coworkers.” 15 On the same day and because of their involvement sending and

receiving these emails, Ms. Cote was suspended without pay for five days, and

Ms. Hornbeak was suspended without pay for one day. 16 On March 21, 2011, Ms.

Rush filed with the ASCHR and cross-filed with the EEOC a second charge

alleging race discrimination based on the September 7, 2010 suspension and

retaliation based on the filing of the 2009 Charge (“the 2011 Charge”). 17 On April


13
     Docket 45-41 (4/13/2011 EEOC Dismissal, Charge No. 38A-2010-00044) at 5.
14
  Docket 45-2 (6/26/12 DHSS Position Statement, Ex. C., 9/7/10 Letter of Suspension) at 23.
DHSS asserts that it also disciplined Ms. Rush for violating the State of Alaska Technology
Policy, demonstrating inappropriate use of State time, and failing to follow the proper chain of
command. Docket 45-2 at 23.
15
  Docket 51 (Opp’n) at 8. With regard to the emails, Ms. Rush “believe[s] that [she] had a right
to write what [she] wrote.” Docket 51 at 15. DHSS determined that the group emails were
inappropriate because they discussed offensive and threatening content such as: calling
coworkers and supervisors derogatory names, homophobic content, threatening coworkers, and
references to drug use and use of sex toys. See Dockets 48-1 to 48-18 (Email excerpts).
16
  Docket 48-6 (9/7/10 Letter of Suspension for Ms. Cote) at 3–4; Docket 48-6 (9/7/10 Letter of
Suspension for Ms. Hornbeak) at 1–2; see Docket 51-7 (Req. for Admis. No. 33) at 1–2; Docket
45-32 (DHSS 8/12/11 Position Statement) at 3.
17
     Docket 45-30 (ASCHR Compl. No. J-11-080); Docket 45-31 (4/7/2011 EEOC Notice, Charge

Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 4 of 36
19, 2011, ASCHR closed the 2011 Charge as untimely because it was not filed

within ASCHR’s 180-day filing period. 18                On January 17, 2012, the EEOC

dismissed the 2011 Charge, stating that after investigation, it was “unable to

conclude that the information obtained establishes violations of the statutes.” 19

The EEOC issued Ms. Rush a notice authorizing her to bring suit in federal court

within 90 days of receipt, on or about April 16, 2012. 20 Ms. Rush did not file suit

regarding the 2011 Charge allegations before the time for filing had expired.

          B.     The Credit Card Incident

          On March 30, 2012, Ms. Rush overheard Ms. Marshall on a speaker phone

with a BCU client. 21 The client was telling Ms. Marshall that Ms. Rush had tried to

get the client’s credit card information. 22 Ms. Rush had not asked the client for

credit card information; she had not talked to any clients on the phone that day. 23

Ms. Thomas had heard Ms. Frank claim her name was Salesia on the phone before




No. 38A-2010-00044) at 3.
18
     Docket 45-31 (4/19/2011 ASCHR Closing Order) at 1.
19
     Docket 45-34 (1/17/2012 EEOC Dismissal, Charge No. 38A-2011-00146) at 1.
20
     Docket 45-34 at 1.
21
     Docket 53 at 4–5, ¶ 15.
22
   Docket 53 at 4–5, ¶ 15 (“Ms. Marshall also explained that I do not go by the name of Salesia,
that I go by ‘Lisa.’ The client said ‘I did not talk to Lisa. I talked to Salesia. She said her name
six times to make sure I had it right.”).
23
     Docket 53 at 5, ¶ 15.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 5 of 36
transferring the call to Ms. Thomas. 24 On the same day, Ms. Marshall discussed

the matter with Ms. Rush and Ms. Frank together. 25 Ms. Frank admitted that she

had obtained credit card information from the client that day but denied that she

had identified herself as Salesia. 26 At that time, only Ms. Marshall and Ms. Frank

were permitted to take credit card information from clients on the phone. 27 Ms.

Marshall “agree[d] to contact the client and clear [Ms. Rush’s] name.” 28

          On April 2, 2012, Ms. Marshall, Ms. Frank and Ms. Rush met together to

discuss the relationship between Ms. Frank and Ms. Rush. 29 During that meeting

Ms. Rush said that because of the credit card incident, she believed Ms. Frank

was deceitful. 30       Ms. Marshall insisted that Ms. Rush should be Ms. Frank’s

friend. 31 After Ms. Frank left the meeting, Ms. Marshall and Ms. Rush continued

the discussion; Ms. Rush told Ms. Marshall that Ms. Frank is “going to have to learn

to adjust to this office.” 32 Both Ms. Marshall and Ms. Rush raised their voices loud


24
     Docket 53 at 5, ¶ 15; Docket 51-14 (DHSS Response to Interrogatory No. 8) at 1.
25
     Docket 5 at 18–19, ¶ 141; Docket 16 at 16, ¶ 141; Docket 53 at 5, ¶ 15.
26
     Docket 16 at 16, ¶ 141; Docket 45 (MSJ) at 16.
27
     Docket 53 at 5, ¶ 15.
28
     Docket 53 at 5, ¶ 15.
29
     Docket 5 at 19, ¶ 142; Docket 16 at 16, ¶ 142; Docket 53 at 6, ¶ 17.
30
     Docket 45-2 at 5; Docket 53 at 6–7, ¶¶ 17, 18; Docket 48-21 (S. Rush Dep.) at 13:12–17.
31
     Docket 53 at 6, ¶ 17.
32
     Docket 48-21 at 12:19–13:11.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 6 of 36
enough that people outside of the office could hear them. 33 Ms. Navarez came

into the meeting and asked Ms. Marshall if she had called the client to clear Ms.

Rush’s name; Ms. Marshall responded that she had not. 34

          C.     Investigative Interview and Resignation

          On April 10, 2012, DHSS conducted an investigative interview with Ms. Rush

to discuss her “inappropriate communication in the workplace.” 35 Ms. Rush, Ms.

Marshall, Ms. Hartlieb, Ms. Urbanovsky and Anne Knight participated in this

meeting. 36 When Ms. Knight, a HR Specialist, “just returned” from this meeting,

she emailed the following:

          Jane [Urbanovsky] and Tracey [Marshall] want to dismiss [Ms. Rush]
          and Suzan [Hartlieb] wants to ask the employee if she wants to resign.
          The benefit for the State – for allowing [Ms. Rush] to resign is that I
          am not sure we have a super great case and she won’t be able to
          grieve the dismissal. Jane is drafting up their justifications for
          dismissal and hope [sic] to have them to me later today. 37

The parties disagree, but Ms. Rush asserts that after the meeting, “Ms. Hartlieb

told [Ms. Rush] that [she] could either resign or [she] would be fired at the door the




33
     Docket 53 at 6, ¶ 17.
34
     Docket 53 at 6, ¶ 17.
35
     Docket 16 at 16, ¶ 143; Docket 45-35 (4/9/12 Notice of Investigative Interview) at 1.
36
     Docket 51-13 (Req. for Admis. No. 8) at 1.
37
     Docket 52 (Ex. 1, 4/10/2012 Email from Anne Knight) at 1.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 7 of 36
next day.” 38 Ms. Rush tendered her resignation later that same day. 39

          On April 27, 2012, Ms. Rush filed with ASCHR and cross-filed with the EEOC

a charge alleging age and race discrimination in connection with the recent

incidents in March and April 2012, and retaliation based on Ms. Rush’s filing of the

discrimination charges in 2009 and 2011 (“the 2012 Charge”). 40 In her filing, Ms.

Rush explained the credit card incident and said that DHSS had “established that

[Ms. Rush’s] coworker had actually made the call to its client and falsely gave [Ms.

Rush’s] name.” 41 The ASCHR investigated the 2012 Charge, and on June 1, 2016,

dismissed the case after finding that Ms. Rush’s “allegations [were] not supported

by substantial evidence.” 42 On June 30, 2016, Ms. Rush appealed ASCHR’s

determination to the Alaska Superior Court. 43 On September 22, 2016, the Alaska

Superior Court granted ASCHR’s motion to remand the matter back to the

commission for further investigation. 44 On October 5, 2016, before ASCHR had



38
  Docket 51 at 18; see Docket 53 at 1, ¶ 2; Docket 48-21 at 16:18–17:7. DHSS denies that Ms.
Rush was compelled to resign, and instead asserts that “BCP management recommended to
the Department that Ms. Rush be dismissed from her employment,” but no final decision had
been made before Ms. Rush voluntarily resigned. Docket 45-2 at 6; Docket 45 at 18.
39
     Docket 45-3 (4/10/12 Letter of Resignation).
40
   Docket 45-39 (ASCHR Compl. No. J-12-125) (which states “I would also like this complaint
filed with EEOC”).
41
     Docket 45-39 at 1.
42
     Docket 45-37 (6/1/16 ASCHR Determination).
43
     Case No. 3AN-16-07449CI; Docket 16 at 17, ¶ 147.
44
     Case No. 3AN-16-07449CI; Docket 16 at 17, ¶ 147; Docket 51-13 (Req. for Admis. No. 7) at

Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 8 of 36
made any determination on remand regarding the 2012 Charge, Ms. Rush filed the

instant federal action alleging race discrimination. 45 On December 30, 2016,

ASCHR issued a second determination on the 2012 Charge; it concluded that Ms.

Rush’s “allegations [were] not supported by substantial evidence” and closed the

case. 46 Ms. Rush did not appeal from that determination; but rather elected to

move forward with this federal action instead. 47

          II.    JURISDICTION

          The Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, as

Ms. Rush’s remaining claims arise under Title VII of the Civil Rights Act of 1964. 48


          III.   MOTION TO SUPPLEMENT THE RECORD

          Ms. Rush’s motion to supplement seeks leave of the Court to add five

documents to the record for purposes of the Motion for Summary Judgment. 49

These documents include: (1) the October 14, 2011 Letter of Instruction from

Tracey Marshall to Ms. Rush; 50 (2) the April 27, 2012 ASCHR Complaint No. J-12-


1.
45
     Docket 1.
46
  Docket 45-38 at 4–5. The notice authorized Ms. Rush to seek judicial review from the Alaska
Superior Court within 30 days. Docket 45-38 at 1.
47
     Docket 51 at 2.
48
     42 U.S.C. § 2000e et seq.
49
     Docket 62 (Mot. to Supp.) at 1.
50
     Docket 62-3 (Ex. 23).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 9 of 36
125; 51 (3) two lists of DHSS employees including their names, job class

description, ethnicity, and sex, dated March 30, 2012 and October 1, 2009; 52 (4)

April 5, 2012 emails between Anne Knight and Tracey Marshall regarding whether

there is a Letter of Instruction in Ms. Rush’s personnel file; 53 and (5) Ms. Rush’s

response to DHSS’s Interrogatory No. 15, which is a 28-page chart she prepared

to summarize discriminatory events that she alleges occurred between April 2009

and April 2012. 54

          Ms. Rush asserts that she did not attach these materials to her opposition

to the summary judgment motion because she did not know she needed to

resubmit the documents that she had previously attached to her Motion to Compel

and Reply to Opposition to Motion to Compel, 55 and because she did not know

which arguments DHSS was going to make. 56 In opposition, DHSS asserts that


51
     Docket 62-5 (Ex. 25).
52
     Docket 62-2 (Ex. 22).
53
     Docket 62-4 (Ex. 24).
54
     Docket 62-1 (Ex. 21).
55
  Ms. Rush attached the October 14, 2011 Letter of Instruction (Docket 62-3) to her Reply to
Opposition to Motion to Compel. Docket 65 at 1–2 (Reply to Mot. to Supp.); see Docket 42
(Reply to Opp’n to Mot. to Compel); Docket 41-11 (Ex. 22). Ms. Rush attached the October 1,
2009 and March 30, 2012 employee lists (Docket 62-2) to her Motion to Compel. See Docket 37
(Mot. to Compel); Docket 37-3 at 29-30 (Exs. 9 and 10). Ms. Rush attached the April 5, 2012
emails between Anne Knight and Tracey Marshall (Docket 62-4) to her Reply to Opposition to
Motion to Compel. See Docket 42 (Reply to Opp’n. to Mot. to Compel); Docket 42-6 (Ex. 17) at
1–2.
56
  Docket 65 at 1–2, 4. Ms. Rush also contends that she submitted these documents “based on
the invitation of the Court during oral argument [for the Motion for Summary Judgment].” Docket
65 at 1. However, at that hearing, the Court explained that if Ms. Rush wanted the Court to

Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 10 of 36
Ms. Rush cannot satisfy the requirements of the former local rule then applicable

because “this material was available to Ms. Rush at the time she submitted her

Opposition”; and because she “knew or should have known that all of this material

may be pertinent at the time she submitted her Opposition.” 57

          A.      Legal Standard

          A district court has broad discretion in “supervising the pretrial phase of

litigation.” 58 Under Local Civil Rule 7.1(h)(2)(B), 59 supplemental factual materials

“may be filed only by leave of court” and “will not be routinely granted.” 60 A court

will consider “whether the material was available to the party when briefs were due”

and “whether the pertinence of the material was established at the times for




consider additional evidence that was not already in the record, then she could file a motion to
supplement and “explain why [she is] doing so at this time and didn’t do so when [she] filed [her]
opposition.” Docket 74 (Hr’g Transcript) at 3:20–21.
57
  Docket 63 (Opp’n to Mot. to Supp.) at 2. DHSS cites to Local Civil Rule 7.1(i)(2)(B); the
applicable rule at the time of the filing of the motion was Local Civil Rule 7.1(h)(2)(B).
58
   City of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1065 (9th Cir. 2017) (quoting Johnson
v. Mammoth Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992)).
59
   The Local Civil Rules were revised effective December 7, 2018, after Ms. Rush filed her
motion to supplement. The Court will apply the former rule that was in effect when Ms. Rush
filed her motion. The current relevant Local Civil Rule is 7.1(d), which states in relevant part,
“after briefing of a motion is complete, supplementation of factual materials may occur only by
motion for good cause. The motion must . . . address the reasons earlier filing was not possible
or their relevance was not appreciated. Such motions will not routinely be granted.” Local Civil
Rule 7.1(d)(2) (D. Alaska) (2018). The revisions to the Local Civil Rules did not materially alter
the relevant rule; the Court would also reach the same conclusion if relying on the revised
version of the rule.
60
     Local Civil Rule 7.1(h)(2)(B) (D. Alaska) (2008).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 11 of 36
briefing.” 61     The Ninth Circuit affirmed a district court’s denial of leave to

supplement the record when the moving party did so on the “eve of oral argument

in the district court,” where there was “no discernible reason” why the moving party

waited until the “eleventh-hour.” 62 In the instant case, Ms. Rush’s motion to

supplement was filed 12 days after oral argument on the summary judgment

motion. 63

           B.    Analysis

           Two of the documents attached to Ms. Rush’s motion to supplement, labeled

one and two above, have already been entered into the record by DHSS; one was

attached to its Motion for Summary Judgment as Exhibit U, 64 and one was attached

to its reply as Exhibit D. 65 Thus, the motion to supplement will be denied as moot

as to these documents as they are already part of the record. Similarly, with

respect to the documents labeled three and four above, 66 Ms. Rush attached these




61
     Id.
62
     E.E.O.C. v. Peabody W. Coal Co., 773 F.3d 977, 989–90 (9th Cir. 2014).
63
  On November 2, 2018, the Court heard oral argument for the summary judgment motion and
on November 14, 2018, Ms. Rush filed the motion to supplement. See Docket 58 (Minute
Entry); Docket 62.
64
     Docket 62-5 (Ex. 25) is the same as the first page of Docket 45-39 (Ex. U).
65
  Docket 62-3 (Ex. 23) contains the same information as Docket 55-4 (Ex. D). These
documents are not identical, because Exhibit 23 at Docket 62-3 does not have Tracey
Marshall’s signature on it, but they contain the same information except for this difference.
66
     See supra p. 9–10.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 12 of 36
two documents to the reply to her motion to compel. 67 Because these materials

are already part of the record, the Court may consider them; the Motion to

Supplement the Record is unnecessary as to those two documents and will be

denied on that basis. 68

          With respect to the document labeled number five above, Ms. Rush asserts

that the 28-page chart is intended “to save the court time in [Ms. Rush’s] response.

The chart is a detailed chart of the acts listed in my First Amended Complaint.” 69

Thus, because the information is a restatement of the information already

contained in the FAC, the Court need not consider this summary separately but

instead refers to the FAC. 70 Therefore, the motion to supplement will be denied

as to this document.

          For the foregoing reasons, the Motion to Supplement the Record will be

denied.

          IV.     MOTION FOR SUMMARY JUDGMENT

          DHSS seeks summary judgment on all remaining claims in the FAC. 71



67
   Docket 62-2 (Ex. 22) at 1 is the same as Docket 42-2 (Ex. 13) at 2; and Docket 62-4 (Ex. 24)
is the same as Docket 42-6 (Ex. 17) at 1–2.
68
  Fed. R. Civ. P. 56(c)(3) (“The court need consider only the cited materials, but it may consider
other materials in the record.”) (emphasis added).
69
     Docket 65 at 2.
70
     See Fed. R. Civ. P. 56(c)(3).
71
     Docket 45 at 23–39.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 13 of 36
DHSS asserts that Ms. Rush has failed to plausibly allege facts sufficient to support

a prima facie case for disparate treatment, disparate impact, or retaliation. 72 Ms.

Rush asserts that DHSS is not entitled to summary judgment because there are

material facts in dispute. 73

          A.     Legal Standard

          Federal Rule of Civil Procedure 56(a) directs a district court to “grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” The burden

of showing the absence of a genuine dispute of material fact lies with the moving

party. 74      “For purposes of summary judgment, [the court] must accept the

nonmoving party’s evidence as true” and “inferences must be drawn in the light

most favorable to the nonmoving party.” 75 “[A] ‘judge’s function’ at summary

judgment is not ‘to weigh the evidence and determine the truth of the matter but to

determine whether there is a genuine issue for trial.’” 76

          As a general matter, a court must liberally construe the pleadings of self-



72
     Docket 45 at 23–38.
73
     Docket 51 at 4.
74
     Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
75
  Mayes v. WinCo Holdings, Inc., 846 F.3d 1274, 1277 (9th Cir. 2017) (citing T.W. Elec. Serv.,
Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 631 (9th Cir. 1987)).
76
  Tolan v. Cotton, 572 U.S. 650, 656 (2014) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.
242, 249 (1986)).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 14 of 36
represented litigants. And yet at the summary judgment stage, the Ninth Circuit

distinguishes between self-represented parties that are prisoners and those that

are not. 77 “[A]n ordinary pro se litigant, like other litigants, must comply strictly with

the summary judgment rules.” 78

          DHSS urges the Court to disregard Ms. Rush’s affidavit, asserting it is self-

serving and uncorroborated. 79 However,

          “[t]hat the evidence is self-serving, of course, does not render it
          improper. ‘[D]eclarations are often self-serving, and this is properly
          so because the party submitting it would use the declaration to
          support his or her position. Although the source of the evidence may
          have some bearing on its credibility and on the weight it may be given
          by a trier of fact, the district court may not disregard a piece of
          evidence at the summary judgment stage solely based on its self-
          serving nature.’” 80

Therefore, the Court has carefully considered Ms. Rush’s sworn testimony along

with all the other evidence filed by the parties.




77
  See Thomas v. Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010); Frost v. Symington, 197 F.3d
348, 352 (9th Cir. 1999).
78
  Ponder, 611 F.3d at 1150 (citing Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007)). In
contrast, prisoner pro se litigants are expressly exempt from these rules, and in those cases, the
summary judgment standard is liberally construed. Id. (citing Jacobsen v. Filler, 790 F.2d 1362,
1365 n.4 (9th Cir. 1986)).
79
     Docket 55 (Reply to Opp’n to MSJ) at 5–7.
80
  Anderson v. City & Cnty. of San Francisco, 169 F. Supp. 3d 995, 1024 (N.D. Cal. 2016)
(alteration in original) (quoting Nigro v. Sears, Roebuck & Co., 784 F.3d 495, 497 (9th Cir.
2015)).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 15 of 36
         B.      Discussion

                 1.     Allegations From the 2009 and 2011 Charges

         Title VII requires a plaintiff seeking to pursue employment discrimination in

federal court to first exhaust her administrative remedies by filing a timely charge

of discrimination with the EEOC or with a corresponding state agency. 81 Failure

to timely exhaust administrative remedies will ordinarily preclude a plaintiff from

maintaining those claims in federal court. 82

         Title VII requires a litigant to file a charge with the state agency within 300

days after an allegedly adverse employment action has occurred. 83 Because

plaintiffs ordinarily draft the agency allegations without the aid of an attorney and

are “unschooled in the technicalities of formal pleading,” a court is “required to

construe [a plaintiff’s] EEOC charges with utmost liberality.” 84 After the EEOC

completes its investigation and issues a right to sue notice, an employee has 90




81
     42 U.S.C. § 2000e-5(e).
82
   See Arizona ex rel. Horne v. Geo Grp., Inc., 816 F.3d 1189, 1202 (9th Cir. 2016) (citing Zipes
v. Trans World Airlines, Inc., 455 U.S. 385, 393–94 (1982)).
83
  Alternatively, an employee bringing a charge to the EEOC, must do so within 180 days. 42
U.S.C. § 2000e-5(e)(1). An employee filing with the ASCHR may also elect to simultaneously
cross-file the charge with the EEOC, as Ms. Rush elected to do. Dockets 45-5 at 1, 45-30 at 1,
45-39 at 1.
84
  Brown v. Dep’t of Pub. Safety, 446 Fed. App’x 70, 73 (9th Cir. 2011) (quoting Lyons v.
England, 307 F.3d 1092, 1104 (9th Cir. 2002)).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 16 of 36
days from receiving the notice in which to initiate a federal action, on the allegations

encompassed within the agency charge. 85

          Here, on April 13, 2011, the EEOC issued a right to sue notice regarding the

2009 Charge. 86 In light of the foregoing, Ms. Rush’s right to bring a federal lawsuit

regarding the allegedly discriminatory acts contained in her 2009 Charge, including

a hostile work environment during that time frame, expired on or about July 12,

2011. 87 Similarly, on January 17, 2012, the EEOC issued a right to sue notice

regarding the 2011 Charge. 88 Ms. Rush’s right to bring a federal lawsuit regarding

allegedly discriminatory acts contained in the 2011 Charge expired on or about

April 16, 2012. 89 Ms. Rush could have timely filed a federal lawsuit regarding the




85
  42 U.S.C. § 2000e-5(f)(1); see Scott v. Gino Morena Enters., LLC, 888 F.3d 1101, 1104 (9th
Cir. 2018) (holding that 90-day statute of limitations is triggered by EEOC giving right to sue
notice, not when plaintiff becomes eligible for right to sue notice). ASCHR had not yet
concluded its second investigation of Ms. Rush’s 2012 Charge on October 5, 2016, when Ms.
Rush initiated this federal action. However, Ms. Rush asserts that by December 30, 2016, when
the ASCHR issued its second determination of the 2012 Charge, “[she] had already received
[her] right to sue letter from the EEOC and filed in [f]ederal [c]ourt.” Docket 51 at 2. DHSS does
not contest the timeliness of Ms. Rush’s federal complaint or argue that it is barred by Title VII’s
statute of limitations.
86
     Docket 45-41 at 5.
87
     90 days after April 13, 2011 is July 12, 2011.
88
     Docket 45-41 at 7.
89
   90 days after January 17, 2012 is April 16, 2012. See Scott v. Gino Morena Enters., LLC,
888 F.3d 1101, 1108 n.6 (9th Cir. 2018) (“Although the statute refers to the 90–day clock
running from the ‘giving’ of the right-to-sue notice, the corresponding regulation requires the
right-to-sue notice to state that the aggrieved person is authorized to bring suit ‘within 90 days
from receipt of such authorization.’ We express no opinion on any potential discrepancy
between the statute and the regulation.”) (emphasis in original) (citation omitted) (quoting 29
C.F.R. § 1601.28(e)(1)).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 17 of 36
allegations contained in both the 2009 and 2011 Charges but did not do so. The

90-day time frame for pursuing those allegations in federal court expired long

before Ms. Rush initiated this action on October 5, 2016.

                   2.   Hostile Work Environment Claim

          Ms. Rush maintains that under the continuing violations doctrine she may

now raise allegations regarding her earlier allegations. 90 That doctrine applies to

hostile work environment claims. However, in National Railroad Passenger Corp.

v. Morgan, the Supreme Court held that, “[h]ostile work environment claims are

different in kind from discrete acts.” 91 “Discrete acts” include allegations “such as

termination, failure to promote, denial of transfer, or refusal to hire,” among

others. 92 Discrete acts must occur within the statute of limitations period or else

they are time barred, and thus not actionable; acts that occurred prior to the statute

of limitations period may be considered only as background evidence. 93                       In

contrast, claims of workplace harassment in the form of a hostile work environment

“are based on the cumulative effect of individual acts.” 94 Hostile work environment

claims are not time barred “so long as all acts which constitute the claim are part


90
     Docket 51 at 29–30.
91
  536 U.S. 101, 115 (2002); see also id. at 122; Ervine v. Desert View Reg’l Med. Ctr. Holdings,
LLC, 753 F.3d 862, 870 (9th Cir. 2014).
92
     Morgan, 536 U.S. at 114.
93
     Id. at 113.
94
     Id. at 115.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 18 of 36
of the same unlawful employment practice and at least one act falls within the

[statute of limitations] time period.” 95

          Ms. Rush asserts that her FAC contains a hostile work environment claim

and the continuing violations doctrine applies to permit her to seek compensation

for allegedly discriminatory conduct that began as early as April 2009 as part of a

single unlawful employment practice. 96 DHSS responds that the 2012 Charge and

the FAC clearly identify claims for disparate treatment, disparate impact, and

retaliation that arose from discrete acts in 2012, but not a claim for a long standing

hostile work environment. Therefore, DHSS maintains that the continuing violation

doctrine does not apply and allegedly discriminatory acts prior to Title VII’s 300-

day filing period are not actionable. 97

          Ms. Rush’s 2012 Charge clearly identifies two discrete acts of discrimination:

          3.     On March 31, 2012, respondent’s client filed a complaint
          regarding a phone conversation she had with me over a credit card
          issue. Respondent established that my coworker had actually made
          the call to its client and falsely gave my name.

          4.     On April 10, 2012, despite this knowledge, respondent
          accused me of poor work performance and forced me to resign my
          position. 98



95
     Id. at 122.
96
     Docket 51 at 29–30; Docket 5 at 2–20, ¶¶ 4–155.
97
     Docket 45 at 24–26; Docket 55 at 3–5.
98
     Docket 45-39 at 1.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 19 of 36
The 2012 Charge does not mention any prior acts that could be considered

workplace harassment, neither generally nor specifically. The only mention of any

acts prior to 2012 are Ms. Rush’s charges of discrimination in 2009 and 2011. In

this regard, the 2012 Charge states, “I believe [DHSS] discriminated against me

because of my age, race, and in retaliation for filing earlier discrimination

complaints.” 99 Liberally construed, Ms. Rush’s 2012 Charge alleges a claim for

retaliation, but not a hostile work environment claim. After the 2012 Charge was

filed, neither the ASCHR nor the EEOC investigated a hostile work environment

claim; nor did the 2012 Charge put either agency on notice of the need to conduct

any such investigation.

          Ms. Rush asserts that she properly pled a hostile work environment claim

by using the words “hostile working environment” in Paragraph 67 of her FAC. 100

However, Paragraph 67 references only the 2009 Charge; it does not negate the

fact that the 2012 Charge only references two discrete acts in 2012 and not a long

term hostile work environment claim. 101 Ms. Rush also asserts that she “explained

to the ASCHR intake person that [she] felt this was related to [her] previous

discrimination complaints from 2009 and 2011 and they [were] continuing to come


99
     Docket 45-39 at 1.
100
   Docket 65 at 2; Docket 5 at 11, ¶ 67 (“On December 02, 2009, I filed a Complaint with the
Alaska State Commission of Human Rights for Racial Discrimination and Hostile Working
Environment.”).
101
      See Docket 5 at 11, ¶ 67; Docket 45-5 at 1; cf. Docket 45-39 at 1.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 20 of 36
after [her].” 102 But this explanation only relates to a retaliation claim, not a claim of

hostile work environment. Furthermore, Ms. Rush did not provide any supporting

evidence that ASCHR had erroneously omitted a hostile work environment claim

that Ms. Rush had attempted to present to that agency in the 2012 Charge. 103

          Because the 2012 Charge liberally construed, does not allege a hostile work

environment claim, such a claim would only be properly before the Court if it is “like

or reasonably related to the allegations contained” in the 2012 Charge. 104

However, the allegations in the 2012 Charge address only two discrete acts in

2012 that are not reasonably related to a longstanding hostile work environment

claim.

          Based on the foregoing, Ms. Rush did not exhaust her administrative

remedies with respect to a hostile work environment claim in the 2012 Charge. 105

DHSS is entitled to summary judgment with respect to all allegations that precede


102
      Docket 51 at 30.
103
   Cf. B.K.B. v. Maui Police Dep’t, 276 F.3d 1091, 1101–03 (9th Cir. 2002), as amended (Feb.
20, 2002) (holding that plaintiff’s claims were exhausted when plaintiff provided an affidavit from
state agency that processed her complaint and pre-complaint questionnaire showing that claim
of sex harassment had been properly alleged but erroneously omitted by agency).
104
  See Id. at 1100 (quoting Green v. Los Angeles Cnty. Superintendent of Schs., 883 F.2d 1472,
1475–76 (9th Cir. 1989)).
105
   See Ryans v. Whatley, No. 1:11-CV-46 (MTT), 2012 WL 3260412, at *5 n.7 (M.D. Ga. Aug.
8, 2012) (holding that pro se plaintiff’s use of phrase “hostile work environment” did not save her
deficient pleadings, because “[w]hile the court ‘is to employ less stringent standards in
assessing pro se pleadings . . . than would be used to judge the final product of lawyers, this
leniency does not permit the [Court] to act as counsel for a party or to otherwise rewrite deficient
pleadings.’” (second and third alteration in original) (quoting Lampkin–Asam v. Volusia Cnty.
Sch. Bd., 261 Fed. App’x 274, 276–77 (11th Cir. 2008))).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 21 of 36
the March 2012 credit card incident and the April 2012 investigative interview and

subsequent resignation. Without a hostile work environment claim, the continuing

violations doctrine does not apply. Accordingly, Ms. Rush’s claims are limited to

the discrete acts of alleged discrimination and retaliation that she timely raised in

the 2012 Charge—the events that occurred on March 31, 2012 and April 10, 2012.

                 3.     Disparate Treatment

          In the FAC, Ms. Rush alleges that DHSS treated her differently from her

Caucasian counterparts because Ms. Marshall “bullied and harassed” Ms. Rush

“instead of correcting the problem or firing Ms. Frank.” Ms. Rush maintains “the

defendants made false allegations to justify the adverse employment actions

against Ms. Rush. [DHSS] did not make false allegations against the Caucasian

employees.” 106

          A plaintiff may prove race discrimination by disparate treatment by providing

either “direct or circumstantial evidence demonstrating that a discriminatory reason

‘more likely than not motivated’ the employer,” 107 or by relying on the McDonnell

Douglas framework. 108         Both parties’ briefs rely on the three-step McDonnell

Douglas burden shifting framework.



106
      Docket 5 at 20–23, ¶ 156–60.
107
  Reynaga v. Roseburg Forest Prod., 847 F.3d 678, 691 (9th Cir. 2017) (quoting Metoyer v.
Chassman, 504 F.3d 919, 931 (9th Cir. 2007)).
108
  Id. (“[N]othing compels the parties to use the McDonnell Douglas framework”) (citing
McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir. 2004)).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 22 of 36
                        a)     McDonnell Douglas Step One

          In order to establish a prima facie case of disparate treatment, a plaintiff

must show each of the following: “(1) she belongs to a protected class; (2) she was

qualified for the position; (3) she was subjected to an adverse employment action;

and (4) similarly situated [non-African American individuals] were treated more

favorably, or her position was filled by a [non-African American individual].” 109 At

the summary judgment stage, a plaintiff need only provide “very little” evidence, 110

or “minimal [proof] and does not even need to rise to the level of a preponderance

of the evidence.” 111

          “Title VII treats [a forced] resignation as tantamount to an actual

discharge.” 112 When an employer lacks good cause to terminate an employee, but

nevertheless threatens an employee with an ultimatum—forcing the employee to

choose between resignation and termination—the employee may reasonably

respond by choosing to resign in the face of certain termination. 113



109
   Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002); see St. Mary’s Honor
Ctr. v. Hicks, 509 U.S. 502, 506 (1993) (holding that prima facie case for race discrimination was
supported by fact that terminated plaintiff’s position was filled by Caucasian individual)).
110
  Wallis v. J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir. 1994) (citing Sischo–Nownejad v.
Merced Cmty. Coll. Dist., 934 F.2d 1104, 1111 (9th Cir. 1991)).
111
   Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002) (citing Wallis v. J.R.
Simplot Co., 26 F.3d 885, 889 (9th Cir. 1994)).
112
      Green v. Brennan, 136 S. Ct. 1769, 1776–77 (2016).
113
  Debeikes v. Hawaiian Airlines, Inc., 141 F. Supp. 3d 1075, 1101 (D. Haw. 2015), aff'd, 725 F.
App'x 499 (9th Cir. 2018) (holding that when employer lacks good cause to believe there were

Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 23 of 36
          DHSS does not dispute the first or second prong of Ms. Rush’s prima facie

case. It acknowledges that Ms. Rush, as an African American, is a member of a

protected class, and that Ms. Rush was qualified for her position. 114 It is also

undisputed that Ms. Rush’s CJT 1 position was filled by a Caucasian woman. 115

However, DHSS disputes that Ms. Rush was subjected to an “adverse employment

action.” 116 Ms. Rush responds that the March 31, 2012 credit card incident and

the April 10, 2012 investigative interview and subsequent resignation were each

adverse employment actions. 117

          As to the credit card incident, Ms. Rush maintains that this “was not a

misunderstanding,” but that Ms. Frank intentionally stole Ms. Rush’s identity by

identifying herself as “Salesia” to a client on the phone and seeking credit card

information. 118 Moreover, Ms. Rush alleges that Ms. Frank’s impersonation was

the result of DHSS’s plan to “set [Ms. Rush] up so they could write another

disciplinary action against [her] because [she] was not allowed to ask for credit




grounds for termination, providing employee choice between resignation and termination could
establish that resignation was involuntary).
114
      Docket 45 at 26.
115
      Docket 51-14 (DHSS Response to Interrogatory No. 5).
116
      Docket 45 at 27–28.
117
      Docket 51 at 30–31, 33–34.
118
      Docket 48-21 at 15:9–23.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 24 of 36
card information over the phone from the clients.” 119

          An adverse action “in most cases inflicts direct economic harm” and must

be “more disruptive than a mere inconvenience.” 120 Ms. Rush admits that although

she filed a complaint with the Federal Trade Commission and the Anchorage

Police Department, the complaints were not investigated, and no credit cards or

bank accounts were opened in her name without her permission. 121

          The Court assumes without deciding that a reasonable jury could infer that

Ms. Frank’s credit card actions were part of a DHSS plan to set up a disciplinary

action against Ms. Rush. However, if such a plan existed, it was unsuccessful

because there is no evidence of any economic or reputational harm to Ms. Rush

as a result of this incident. Although on April 2, 2012, there was a meeting and

raised voices discussion regarding Ms. Rush and Ms. Frank’s relationship and the

credit card incident, 122 Ms. Rush was not disciplined for allegedly taking a client’s

credit card information. Accordingly, even taking the evidence in the light most

favorable to Ms. Rush regarding this incident, there is no evidence from which a

reasonable jury could infer that the credit card incident constituted an adverse



119
      Docket 53 at 2, ¶ 4.
120
   Jackson v. Geithner, No. CV F 11-0055 LJO SKO, 2011 WL 2181394, at *9 (E.D. Cal. June
3, 2011) (first quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 762 (1998); and then
quoting Crady v. Liberty Nat. Bank & Trust Co., 993 F.2d 132, 136 (7th Cir. 1993)).
121
      Docket 48-21 at 14:7–15:8.
122
      Docket 53 at 6, ¶ 17; Docket 16 at 16, ¶ 141.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 25 of 36
employment action.

          As to the April 10, 2012 incident, the email Ms. Knight sent when she had

“just returned” from the investigative interview with Ms. Rush places at issue the

question of whether Ms. Rush was compelled to resign. 123 DHSS asserts that “the

decision to terminate plaintiff’s employment could only be made by the

Commissioner of the Department of Health and Social Services . . . [and] at the

time plaintiff chose to resign, no final decision regarding plaintiff’s employment

status had been made.” 124 But Ms. Rush asserts she “was told by her union

representative that Tracey Marshall said that Ms. Rush could either resign that

afternoon or could come in the following morning and be terminated at the door.” 125

Based on that information, Ms. Rush indicates that she submitted her reservation.

          Viewing the evidence in the light most favorable to Ms. Rush, DHSS

communicated to Ms. Hartlieb, who in turn communicated to Ms. Rush that she

must choose between resignation and termination. Ms. Rush then submitted her

letter of resignation. A resignation in those circumstances would constitute an

adverse employment action for purposes of a prima facie case, step one in the




123
   See email cited supra Section I.C. ASCHR investigated but ultimately “did not resolve the
dispute about whether [DHSS] compelled [Ms. Rush] to resign.” Docket 45-38 at 4.
124
   Docket 16 at 16, ¶ 143. DHSS admits that “[BCU] management recommended to the
Department that Ms. Rush be dismissed from her employment.” Docket 45-2 at 6; see Docket
45 at 18.
125
      Docket 5 at 19, ¶ 143.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 26 of 36
McDonnell Douglas burden shifting framework.

                         b)   McDonnell Douglas Step Two

          If a plaintiff establishes a prima facie case, then the burden of production

shifts to the employer to show that it had a legitimate business reason to support

its adverse action against the plaintiff. 126

          DHSS contends that its legitimate nondiscriminatory reason for the adverse

employment action on April 10, 2012 was Ms. Rush’s “inappropriate workplace

communication.” 127 It maintains that Ms. Rush stated the following: “(1) Frank, her

coworker and lead, was deceitful; (2) Frank could not tell her what to do; (3) Frank

would have to learn how to adjust to the BCU; and (4) when she told Marshall, her

African-American supervisor, that she didn’t count as an African-American

because she was like President Barack Obama and could play either the black or

white card.” 128 These proffered statements, if established as having been made,

could constitute inappropriate workplace communication sufficient to establish a

“legitimate business reason” justifying DHSS’s adverse employment action.

Based on the foregoing the Court finds that DHSS has met its burden of production

at McDonnell Douglas step two.



126
  Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir. 2002) (citing McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973)).
127
      Docket 45 at 30.
128
      Docket 45 at 30–31.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 27 of 36
                         c)      McDonnell Douglas Step Three

          If the defendant articulates a legitimate, nondiscriminatory reason for the

adverse action, then a plaintiff bears the burden to show that the employer’s

proffered reason is pretext for discrimination. 129 In order to show pretext, a plaintiff

can rely on either direct or circumstantial evidence. 130 Here, there is no direct

evidence of race discrimination in the record. Therefore, Ms. Rush must provide

circumstantial evidence; the law requires such evidence to be “specific” and

“substantial” to create a triable issue of whether DHSS’s proffered reason is

pretextual. 131 However, the Ninth Circuit has cautioned that this “standard is

‘tempered’ by [its] observation that a plaintiff's burden to raise a triable issue of

pretext is ‘hardly an onerous one.’” 132 The cumulative evidence must show either

“a discriminatory reason more likely motivated the employer or . . . that the

employer’s proffered explanation is unworthy of credence.” 133 In judging whether

the explanation is worthy of credence, “it is not important whether [the explanation



129
      Villiarimo, 281 F.3d at 1062.
130
      Id. (citing Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1222 (9th Cir. 1998)).
131
   Earl v. Nielsen Media Research, Inc., 658 F.3d 1108, 1113 (9th Cir. 2011) (citing Godwin, 150
F.3d at 1222); but see Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1029–31 (9th Cir.
2006) (questioning the continued viability of Godwin after Desert Palace, Inc. v. Costa, 539 U.S.
90, 100 (2003)).
132
      Earl, 658 F.3d at 1113 (quoting Noyes v. Kelly Servs., 488 F.3d 1163, 1170 (9th Cir. 2007)).
133
   Villiarimo, 281 F.3d at 1062 (quoting Chuang v. Univ. of Cal. Davis, 225 F.3d 1115, 1123 (9th
Cir. 2000)).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 28 of 36
is] objectively false . . . [r]ather, courts ‘only require that an employer honestly

believed its reason for its actions, even if its reason is foolish or trivial or even

baseless.’” 134 At the third step, the question of pretext “now merges with the

ultimate burden of persuading the court that [the plaintiff] has been the victim of

intentional discrimination.” 135

          Ms. Knight’s email evidences that DHSS believed that inappropriate

communication was the reason for its action. In pertinent part, the email states:

          Lisa was suspended for 10 days in 2010 and 3 day [sic] in March – all
          with issues regarding inappropriate communication in the workplace.
          Once again she is inappropriate towards a co-worker and her
          supervisor, but she only sees it as being honest. Management doesn’t
          believe that another suspension is going to change the way Lisa
          communicates at all. 136

Ms. Rush admits telling Ms. Marshall that “[Ms.] Frank is . . . going to have to learn

to adjust to this office.” 137        Ms. Rush also admits that she called Ms. Frank

deceitful. 138 However, DHSS’s other allegations of inappropriate communication




134
      Id. at 1063 (emphasis omitted) (quotation omitted).
135
   Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256 (1981); see Costa v. Desert
Palace, Inc., 299 F.3d 838, 855 (9th Cir. 2002), aff’d, 539 U.S. 90 (2003) (“The burden
of persuasion always remains with the employee to prove the ultimate Title VII violation—
unlawful discrimination.”) (emphasis in original).
136
      Docket 52 (Ex. 1) at 1.
137
      Docket 48-21 at 12:20–23.
138
      Docket 51 at 36; Docket 45 at 30.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 29 of 36
are controverted. Ms. Rush denies saying anything about Ms. Marshall’s race. 139

Ms. Rush also denies saying that Ms. Frank, a Criminal Justice Technician II,

“could not tell her what to do.” 140

          At the summary judgment stage, the Court must draw all reasonable

inferences in Ms. Rush’s favor. However, even in doing so, on this record, Ms.

Rush has not provided circumstantial evidence sufficiently “specific” and

“substantial” to show that DHSS’s proffered reason is unworthy of credence. 141

The record also does not contain any direct evidence on credibility, such as

statements by DHSS that refer indirectly to Ms. Rush’s race or suggest race was

the reason for its April 2012 action. Nor does the record contain evidence that

anyone at DHSS harbored animus towards Ms. Rush because of her race. 142



139
      Docket 51 at 37; cf. Docket 45 at 30–31.
140
      Docket 51 at 36; cf. Docket 45 at 30.
141
   Cf. Mayes v. WinCo Holdings, Inc., 846 F.3d 1274, 1282–83 (9th Cir. 2017) (holding that
plaintiff had demonstrated pretext for sex discrimination when she provided evidence of
discrimination, including coworkers who testified that what plaintiff did was a common practice
rather than a terminable offense, and that she was replaced by a male who was certainly less
qualified, and arguably unqualified); E.E.O.C. v. Boeing Co., 577 F.3d 1044, 1051–53 (9th Cir.
2009) (finding evidence sufficient to “allow a jury to infer that Boeing’s proffered reason . . .
[was] unworthy of credence” where the employee received scores indicating “no background or
experience” in areas where she had received higher scores in earlier evaluations, manager was
unable to articulate any particular reason why her soft skill scores went down, and manager
complained he could not communicate with her “dotted-line” manager but could not recall the
dotted line manager’s name; there was also detailed contradicting testimony from several
witnesses regarding why the scores were not credible).
142
    See Ortiz v. Georgia Pac., 973 F. Supp. 2d 1162, 1176 (E.D. Cal. 2013) (granting summary
judgment to employer on disparate treatment claim based on plaintiff’s inability to present any
circumstantial evidence of discriminatory animus sufficient to establish pretext).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 30 of 36
          Ms. Rush also has not produced evidence that a discriminatory reason more

likely motivated the forced resignation rather than the inappropriate workplace

communications. Ms. Rush has shown that her position was filled by a Caucasian

woman, which could be evidence of pretext if her replacement was less qualified

than Ms. Rush. 143 However, Ms. Rush did not provide any evidence as to the

replacement’s qualifications.          Ms. Rush points to DHSS’s employment record

dated April 12, 2012, regarding Ms. Rush’s resignation, which states in showing

the comments field, “Employee has left state.” 144 Ms. Rush denies that she left the

State of Alaska or that she even moved within the state. 145 But assuming the

statement was inaccurate, it has nothing to do with Ms. Rush’s race. It is not

evidence of, nor does it provide a reasonable inference of, race discrimination.

Although not dispositive, it is worth noting that the alleged acts of race

discrimination against Ms. Rush were carried out by two other African Americans

working in the BCU, including her African American supervisor. Furthermore, this

is not a case where Ms. Rush is the only African American employee in a group of

otherwise all Caucasian employees. 146 To the contrary, in 2012, 25% of BCU



143
      Docket 51-14 (DHSS Response to Interrogatory No. 5). See Mayes, 846 F.3d at 1282.
144
      Docket 45-4 (DHSS Employment Clearance Form).
145
  Docket 53 at 2, ¶ 5 (“I did not leave the State. I still live in the same place I lived when I
worked for BCU.”).
146
    Cf. Chuang v. Univ. of California Davis, Bd. of Trustees, 225 F.3d 1115, 1127 (9th Cir. 2000)
(finding issue of material fact of discrimination when plaintiff was only non-Caucasian full-time
faculty member in his department who did not receive tenured position). In March 2012, there

Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 31 of 36
employees were African Americans. 147 In order to survive summary judgment, Ms.

Rush needed to provide some evidence from which a jury could decide that DHSS

forced Ms. Rush to resign “due in part or whole to discriminatory intent” on account

of Ms. Rush’s race. 148 Ms. Rush has not produced such evidence. Accordingly,

the Court will grant DHSS’s motion for summary judgment with respect to Ms.

Rush’s disparate treatment claim.

                 4.        Retaliation

          The Court focuses on Ms. Rush’s retaliation claims that relate to the March

2012 credit card incident and the April 2012 forced resignation . 149 Ms. Rush

maintains DHSS took these actions because she had made two prior formal

complaints of race discrimination, the 2009 and 2011 Charges. 150

          In order to prevail on a claim for retaliation under Title VII, a plaintiff must

provide evidence showing the following: “(1) a protected activity; (2) an adverse

employment action; and (3) a causal link between the protected activity and the




were three African American women and one Hispanic woman in the BCU. Docket 37-3 at 29.
147
      Docket 37-3 at 29.
148
   Lahrichi v. Lumera Corp., 433 F. App’x 519, 520 (9th Cir. 2011) (affirming district court’s grant
of summary judgment in favor of employer and holding that plaintiff “’must produce some
evidence suggesting that’ [defendant’s] action ‘was due in part or whole to discriminatory
intent’”) (quoting McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir. 2004)).
149
   The Court only addresses allegedly retaliatory conduct that would be timely. See supra
IV.B.1.
150
      Docket 5 at 23–24, ¶¶ 164–68.


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 32 of 36
adverse employment action.” 151              “Title VII retaliation claims must be proved

according to traditional principles of but-for causation, not the lessened causation

test stated in [42 U.S.C.] § 2000e–2(m).” 152

          The parties agree that Ms. Rush engaged in protected activity by filing the

2009 and 2011 Charges. 153 However, Ms. Rush’s retaliation claim cannot proceed

because she has not provided any evidence that these charges were the “but for”

cause of her forced resignation or any other adverse action. The charge of

discrimination closest to Ms. Rush’s April 2012 resignation had been made over

one year earlier—in March 2011. This gap in time between the protected activity

and the adverse action is insufficient to create an inference of causation in a

retaliation claim. 154 Without that inference, Ms. Rush must provide other evidence

to establish that the 2009 and 2011 Charges were the cause of her forced



151
      Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1034–35 (9th Cir. 2006).
152
      Univ. of Texas Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013).
153
      Docket 55 at 19–20; Docket 51 at 40.
154
    See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001) (per curiam) (noting that a
court may not infer causation from temporal proximity unless time between employer's
knowledge of protected activity and adverse employment action is “very close” and citing cases
for proposition that three-month and four-month time lapses insufficient to infer causation);
Cornwell, 439 F.3d at 1036 (holding that “district court did not err in concluding that too much
time had passed between Cornwell's complaints and his eventual termination” where the time
period was seven months); Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 646 (9th Cir. 2003),
as amended (Jan. 2, 2004) (holding thirteen months between adverse action and protected
activity insufficient to create inference of causation); Manatt v. Bank of Am., NA, 339 F.3d 792,
802 (9th Cir. 2003) (holding that nine months between adverse actions and protected activity
insufficient to establish causal link); cf. Thomas v. City of Beaverton, 379 F.3d 802, 812 (9th Cir.
2004) (holding that seven weeks sufficient to support inference of causation).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 33 of 36
resignation, but she has not done so. Accordingly, the Court will grant DHSS’s

motion for summary judgment with respect to Ms. Rush’s retaliation claim.

                 5.      Disparate Impact

          Ms. Rush alleges that DHSS employed a “practice of hiring and promotion

based on ‘who you know’ [that] provided [an] unfair advantage to Caucasian

employee[s in] supervisory positions.” 155 DHSS asserts that Ms. Rush’s claim of

disparate impact fails because the “complaint identifies no employment policy or

practice that results in a disparate impact.” 156 DHSS contends that the hiring and

promotion practice Ms. Rush identifies “is nothing more than ‘point[ing] to a general

employment policy,’ rather than isolating and identifying a specific practice.” 157

Indeed, DHSS and Ms. Rush agree that on the current record “there is no evidence

of policies causing disparate impact[].” 158

          In order to succeed on a claim for disparate impact, a plaintiff must “(1) show

a significant disparate impact on a protected class or group; (2) identify the specific

employment practices or selection criteria at issue; and (3) show a causal

155
      Docket 5 at 23, ¶ 163.
156
      Docket 45 at 33.
157
  Docket 45 at 33–34 (alteration in original) (quoting Meacham v. Knolls Atomic Power Lab.,
554 U.S. 84, 100 (2008)).
158
   Docket 51 at 39; see Docket 45 at 33–34. Ms. Rush asserts that DHSS is delinquent in
producing the policies that she believes will support her claim and seeks leave of the Court to
“delay . . . determining this issue until the defense produces the policies [she] ha[s] requested.”
Docket 51 at 40. To the extent Ms. Rush is seeking leave of the Court to reopen discovery with
respect to DHSS’s policies, the Court declines to do so. See Docket 69 (Order Denying Motion
to Reopen Discovery).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 34 of 36
relationship between the challenged practices or criteria and the disparate

impact.” 159    “Statistical evidence is used to demonstrate how a particular

employment practice causes a protected minority group to be under represented

in a specific area of employment.” 160 “It is not sufficient to present evidence raising

an inference of discrimination on a disparate impact claim. The plaintiff ‘must

actually prove the discriminatory impact at issue.’” 161

       The Court agrees with the parties; Ms. Rush has not identified a specific

employment practice or policy on which to base her disparate impact claim.

Furthermore, even if such a policy existed, Ms. Rush has not provided statistical

or other evidence that African Americans were negatively impacted by any such

policy. Thus, Ms. Rush has not provided sufficient evidence from which a jury

could infer that there was a disparate impact on African Americans. Therefore, the

Court will grant DHSS’s motion for summary judgment on that claim.

                                       V.     CONCLUSION

       For the foregoing reasons, IT IS ORDERED that Plaintiff’s Motion to

Supplement the Record at Docket 62 is DENIED.




159
   Adam v. Kempthorne, 292 F. App’x 646, 651–52 (9th Cir. 2008) (quoting Hemmings v.
Tidyman’s Inc., 285 F.3d 1174, 1190 (9th Cir. 2002)).
160
   Paige v. California, 291 F.3d 1141, 1145 (9th Cir. 2002), as amended on denial of reh’g and
reh’g en banc (July 18, 2002).
161
   Stout v. Potter, 276 F.3d 1118, 1122 (9th Cir. 2002) (quoting Rose v. Wells Fargo & Co., 902
F.2d 1417, 1421 (9th Cir. 1990).


Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 35 of 36
       IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment at Docket 45 is GRANTED.


       The Clerk of the Court is directed to enter a final judgment consistent with

this order.




       DATED this 3rd day of June, 2019, at Anchorage, Alaska.


                                                  /s/ Sharon L. Gleason
                                                   UNITED STATES DISTRICT JUDGE




Case No. 3:16-cv-00233-SLG, Rush v. State of Alaska, Dep’t of Health & Social Services
Order re Motion for Summary Judgment
Page 36 of 36
